PER CURIAM.
This is an appeal from an order denying a motion for a retaxation of the plaintiff’s bill of costs. The plaintiff recovered a judgment against the defendants on a second trial of the action. On the first trial the plaintiff recovered judgment, but both parties appealed, and that judgment was reversed, and a new trial ordered, “without costs.” 59 N. Y. 'Supp. 127. That meant, merely, without costs of the appeal. On the second trial the plaintiff, having again succeeded, was entitled to all the costs of the action, except those excluded by the decision of the appellate division. That rule was recognized in House v. Lockwood, 48 Hun, 550,1N. Y. Supp. 540. The order must be reversed, but it does not necessarily follow therefrom that every item of the bill of costs taxed after the first trial-should be allowed.
*810The order appealed from is reversed, with $10 costs and disbursements, the motion for a retaxation of costs is granted, and the bill of costs sent back to the clerk for retaxation, with $10 costs to the appellant.